NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ANTHONY V. DiSTEFANO,              )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D19-2843
                                   )
ANDREA L. DIAZ (FORMERLY           )
DiSTEFANO),                        )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Denise A. Pomponio, Judge.

Anthony V. DiStefano, pro se.

Michael L. Lundy and Eric R. Maier of Older,
Lundy, & Alvarez, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.